Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on June 27, 2022 is acknowledged.  Claims 8, 16-17, 23 were canceled and claims 1-7. 9-15, 18-22 and 24 are pending in the instant application.  

Election/Restrictions
Applicant elected with traverse Group I, claims 1-7 and 9-15, drawn to a pharmaceutical composition in the response filed June 27, 2022.  Applicant’s argue “the present inventors unexpectedly discovered that the gelation of TXB at elevated concentrations is prevented or reduced”.  Applicant’s arguments have been fully considered but not found persuasive.  First the Examiner would like to point out that any assertions of unexpected results should be commensurate in scope with the instant claims (see MPEP 716.02(d)).  Importantly, claim 1 does not require any concentration of TXB or PPL which Applicants are claiming reduced gelation at higher concentrations of TXB.  Furthermore, Applicants have not pointed to or provided any data showing statistically significant results with regards to the “unexpected property” of reduced gelation of TXB due to the combination of TXB and PPL (see MPEP 716.02(a)).  Applicants further argue that Pumerantz fails to teach or suggest a vehicle that would prevent gelation of TXB. Applicant’s arguments have been fully considered but not found persuasive.  Applicants are claiming features/limitations that are not found in instant claim 1.  Instant claim 1 does not require any vehicle let alone a vehicle that would prevent gelation of TXB upon contact with serum.  Nevertheless, Pumerantz does teach a pegylated liposomal formulation encapsulating the antibiotic and thus, encapsulation would indeed prevent gelation upon contact with serum given that drug would be encapsulated until it reaches the targeted site.  For all of the reasons stated above, the restriction is deemed proper and made final in the instant office action.


 After further review, the election of species regarding carbohydrate is hereby withdrawn. Claims 4, 18-22 and 24 are withdrawn from consideration as being drawn to a non-elected invention/species.  Claims 1-3, 5-7, 9-15 are examined on the merits of this office action. 

Claim Objections
Claim 11 is objected to for the following informality: Claim 11 lists off “…wherein the PPL is a compound selected from the group consisting of 1,2-dipalmitoyl-sn-glycero-3- phosphoethanolamine-N-[methoxy(polyethylene glycol)], 1,2-dimyristoyl-sn-glycero-3- phosphoethanolamine-N-[methoxy(polyethylene glycol)] etc… and then further lists again the structures with the same compound names.  Reciting the names two times is redundant and it is suggested to remove the first group of PPL names and just include the combination structure with name in claim 11.

Claim 15 is objected to for the following informality: the limitation “The pharmaceutical composition of claim 1, wherein the weight ratio of PPL to teixobactin is about 1:1 (w/w) or greater PPL:TXB”.  The limitation of “PPL:TXB” at the end of the claim is redundant given that claim 15 initially claims “wherein the weight ratio of PPL to teixobactin is…”.  It is suggested claim 15 be amended to remove “PPL:TXB” at the end of the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 , 5-7, 9-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pumerantz (WO2011160110, cited in Applicant’s IDS) in view of Peoples (US9163065, cited in Applicant’s IDS).
	Pumerantz teaches an antibacterial composition comprising a pegylated phospholipid (see claim 1, PL liposome with PEG attached) and antimicrobial agents including glycopeptide antibiotics (see claim 1).  Pumerantz teaches treating MRSA infections (see claim 13).  
Pumerantz is silent to (ii) wherein the antibiotic is teixobactin (TXB).  
However, Peoples teaches a method of treating bacterial infections in a subject by administering teixobactin (claim 1), wherein the bacterial infection is caused by gram-positive bacterium (claim 2), such as e.g. MRSA or mycobacterium tuberculosis (claim 4), administered e.g. intravenously (claim 11), to a human (claim 14).
	It would have been obvious before the effective filing date of the claimed invention to use teixobactin for the treatment of MRSA infections in the method of Pumerantz.  One of ordinary skill in the art would have been motivated to do so given that Peoples teaches that teixobactin can treat MRSA infections.  There is a reasonable expectation of success given that teixobactin is effective at treating gram positive bacterial infections including MRSA, Pumerantz teaches compositions comprising an antibiotic in combination with PEGylated phospholipids for delivery and PEGylated phospholipid liposomes, as taught by Pumerantz, encapsulating said teixobactin would be an effective route of delivery of the antibiotic.
Regarding claim 2, Pumerantz teaches wherein the pegylated phospholipid is methylpolyethyleneglycol 1,2-distearoyl- phosphatidyl ethanolamine conjugate (MPEG-2000-DSPE).  Regarding claims 3, 9 and 11, MPEG-2000-DSPE falls within formula I wherein R1 and R2 are stearoyl, X is a monovalent cation and n is between 5-1000 and 30-150 and meets the limitations of the elected species.  Regarding claims 5-7, MPEG-2000-DSPE meets the limitations of wherein R1 and R3 are the same, wherein R1 and R3 are 17 carbon atoms (instant claim 7) and wherein R1 and R3 each contain no double bonds (instant claim 7).  Regarding claim 10, Pumerantz teaches various salt forms of the phospholipid to be pegylated including sodium salt (see paragraph 0020).  Regarding claims 13-14, Pumerantz teaches including sucrose (see paragraph 0036 and 0038).


Claims 1-3 , 5-7, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pumerantz (WO2011160110, cited in Applicant’s IDS) in view of Peoples (US9163065, cited in Applicant’s IDS) as applied to Claims 1-3 , 5-7, 9-11, 13-14 in further view of Biochempeg (Biochempeg, mPEG-DSPE (ammonium salt, published online November 2014)..
The teachings of Pumerantz in view of Peoples is described in the above rejection.  
Pumerantz in view of Peoples is silent to wherein the X is NH4+.  However, Biochempeg teaches mPEG-2000-DSPE (ammonium salt) is a PEGylated derivative of 1,2-distearoyl-sn-glycero-3-PE (DSPE). It has been used in the synthesis of liposomes for the delivery of therapeutics (see “Uses”).
Therefore, it would have been obvious to try mPEG-2000-DSPE (ammonium salt)  as the pegylated phospholipid given that it is known in the art for that purpose and has been shown to effectively be used in a liposome for therapeutic delivery.
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
It would have been obvious to try mPEG-2000-DSPE (ammonium salt)  as the pegylated phospholipid given that it is known in the art for that purpose and has been shown to effectively be used in a liposome for therapeutic delivery.  Thus, use of the NH4+ salt version of mPEG-2000-DSPE is  “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.


Claims 1-3 , 5-7, 9-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pumerantz (WO2011160110, cited in Applicant’s IDS) in view of Peoples (US9163065, cited in Applicant’s IDS) as applied to Claims 1-3 , 5-7, 9-11, 13-14 in further view of Jiang (Acta Pharmaceutica Sinica B, Volume 6, Issue 4, July 2016, Pages 319-328).
The teachings of Pumerantz in view of Peoples is described in the above rejection.    Pumerantz in view of Peoples is silent to the ratio of PPL:TXB of about 1:1 or greater.
	However, Jiang teaches targeted delivery of an antibiotic in combination with MPEG-DSPE (see materials section).  Jiang teaches use of about 1:1 of mPEG-DSPE (PPL) to antibiotic (see Methods, section 2.2).  
Therefore, it would have been obvious to try about 1:1 ratio of PPL to the antibiotic (Teixobactin)  for delivery of the antibiotic given that that ratio it is known in the art for that purpose and has been shown to effectively be used liposome formation and delivery.
It has been held that under KSR that “obvious to try” may be an appropriate test under 103. The Supreme Court stated in KSR, When there is motivation “to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
Furthermore, it would have been obvious to optimize the amount of each component (PPL and TXB) for formation of the liposome and optimal amount of drug encapsulation (see MPEP 2144.05).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654